                      2:20-cv-02265-CSB-EIL # 33        Page 1 of 13
                                                                                             E-FILED
                                                            Monday, 23 November, 2020 08:37:59 AM
                                                                       Clerk, U.S. District Court, ILCD

                         UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF ILLINOIS
                               URBANA DIVISION

JOHN DOE,                                    )
                                             )
                       Plaintiff,            )
                                             )
              v.                             )          Case No. 20-CV-2265
                                             )
BOARD OF TRUSTEES OF THE                     )
UNIVERSITY OF ILLINOIS,                      )
STEPHEN BRYAN, in his official               )
capacity, and JUSTIN BROWN, in his           )
official capacity,                           )
                                             )
                       Defendants.           )


                                        ORDER


       On September 25, 2020, Plaintiff filed his Complaint (#1), pursuant to 42 U.S.C. §

1983 and the Fourteenth Amendment, and Title IX of the Education Amendments Act of

1972, 20 U.S.C. § 1681 et seq., alleging due process violations and sex discrimination.

       Now before the court is Plaintiff’s Motion for Temporary Restraining Order (#5).

Plaintiff’s Motion includes several attachments. Defendants filed a Memorandum in

Opposition (#21) which also includes several attachments. Plaintiff filed a Reply (#25)

with another attachment. The court has carefully considered the parties’ briefs, all

attachments, and all documents filed under seal. Plaintiff’s Motion (#5) is fully briefed.

       The court finds a hearing or oral argument would not assist the court in its

decision on this matter. For the following reasons, Plaintiff’s Motion (#5) is DENIED.
                      2:20-cv-02265-CSB-EIL # 33          Page 2 of 13




       A.   Findings of Fact

       The court has reviewed the documentary evidence provided by the parties. The

court finds the following facts for purposes of this order only, based on the record

before it at this early point in the case, and under the unique circumstances of a motion

for preliminary injunctive relief. These findings are without prejudice to any future

findings, including the court’s upcoming ruling on the pending Motion to Dismiss.

       Plaintiff John Doe was a freshman at the University of Illinois Urbana-

Champaign (“the University”) during the 2019-2020 school year.

       The court finds solely for purposes of this Order that Plaintiff and the University

had a contractual relationship. The terms of that contract included the University Code

and Statutes, and Discipline Policy, including the Sexual Misconduct Policy. The court

also finds, again only for the purposes of this order, that the terms of that contract

provided Plaintiff would be afforded due process in any disciplinary proceedings

against him.

       Plaintiff engaged in sexual activity with a female freshman student, Jane Roe, in

October 2019. Later the same day, Ms. Roe told Plaintiff about her past struggles with

mental health, including past suicidal ideation. Plaintiff proceeded to “ghost” (i.e., cut

off all communication with) Ms. Roe. Ms. Roe may have been looking forward to

invitations to social events from Plaintiff – the record is not entirely clear on this point.

In April 2020, based on the October 2019 incident, Ms. Roe accused Plaintiff of sexual

assault through the University’s formal student discipline process.
                                              2
                     2:20-cv-02265-CSB-EIL # 33         Page 3 of 13




      The University investigated Ms. Roe’s claims and produced an Investigation

Report summarizing the findings of the investigation.

      The University held a hearing on August 13, 2020. It was undisputed that the

October 2019 sexual activity was initially consensual. A central dispute during the

University disciplinary proceedings was whether Ms. Roe consented to changing sexual

positions. Resolving that dispute came down to a credibility determination based on the

testimony of several persons.

      On August 18, 2020, the University issued a decision letter which found Plaintiff

had violated the Student Code and Sexual Misconduct Policy and dismissed Plaintiff

from the University for two years. Plaintiff appealed on August 25, 2020, arguing the

hearing panel committed procedural error in its “failure to objectively evaluate the

evidence,” arguing the panel was biased, and arguing he received a disproportionate

sanction. On September 11, 2020, the University denied Plaintiff’s appeal.

      This lawsuit followed.

      Plaintiff seeks an injunction reinstating him retroactively to the beginning of the

Fall 2020 term and allowing him to continue his studies at the University pending the

outcome of this lawsuit.

      Plaintiff contends that all the University would have to do would be to “flip

some switches” and Plaintiff could attend classes remotely, perhaps incorporating

videoconference technology, and make up the fall term. The University responds that

some classes Plaintiff was enrolled in have already ended, that the nature of the
                                            3
                      2:20-cv-02265-CSB-EIL # 33         Page 4 of 13




business school classes Plaintiff was enrolled in require group collaboration and cannot

simply be done remotely, and that it would be an immense burden on the University’s

faculty to order them to give Plaintiff special treatment to make up this semester’s

work.

        Based on the documents provided by the parties, the court finds that Plaintiff

would be unable to complete all his classes from the fall term, particularly those classes

that have already ended and those classes which require extensive group collaboration.

Further, the court finds it would be possible, but at a significant expense in time and

effort, for the University to allow Plaintiff to make up certain of his other classes.

        Plaintiff executed a personal a declaration that provides an account of the

emotional distress he is undergoing, a description of his academic achievements at the

University, and a description of his career ambitions. Plaintiff’s declaration suggests

anger, frustration, shock, despair, and sadness. Plaintiff’s declaration also shows

urgency to be reinstated, and repeated denials of any wrongdoing whatsoever. Based

on his declaration, the court finds Plaintiff is feeling emotional distress.

        Plaintiff also provides a declaration by an educational consultant. The consultant

declares Plaintiff will suffer irreparable harm unless Plaintiff is granted an injunction.

Aside from her opinion on one of the legal questions this court is tasked with resolving,

Plaintiff’s educational consultant also declares Plaintiff would face a lot of difficulty due

to an educational gap and due to his disciplinary record.



                                              4
                      2:20-cv-02265-CSB-EIL # 33         Page 5 of 13




       The court declines to accept Plaintiff’s educational consultant’s legal conclusions.

Based on the educational consultant’s declaration, the court finds Plaintiff will suffer

some harm due to an educational gap.

       B. Legal Standard

       Like all forms of injunctive relief, a temporary restraining order is “an

extraordinary remedy that should not be granted unless the movant, by a clear showing,

carries the burden of persuasion.” Mazurek v. Armstrong, 520 U.S. 968, 972 (1997)

(emphasis in original). In this circuit, the standards for a temporary restraining order

and a preliminary injunction are functionally identical. Crue v. Aiken, 137 F. Supp. 2d

1076, 1082–83 (C.D. Ill. 2001). The Seventh Circuit has explained the requirements for a

preliminary injunction:

       To obtain a preliminary injunction, the moving party must show “1) a reasonable
       likelihood of success on the merits, and 2) no adequate remedy at law and
       irreparable harm if preliminary relief is denied.” Mil–Mar Shoe Co., Inc. v. Shonac
       Corp., 75 F.3d 1153, 1156 (7th Cir. 1996); see also TMT North America, Inc. v. Magic
       Touch GmbH, 124 F.3d 876, 877 (7th Cir. 1997); Grossbaum v. Indianapolis–Marion
       County Bldg. Auth., 100 F.3d 1287, 1291 (7th Cir. 1996), cert. denied, 520 U.S. 1230 []
       (1997); Roth v. Lutheran Gen. Hosp., 57 F.3d 1446, 1453 (7th Cir. 1995); Abbott Lab. v.
       Mead Johnson & Co., 971 F.2d 6, 11 (7th Cir. 1992).

       If the movants satisfy this initial burden, the court must balance the irreparable
       harm to the non-moving party if the injunction is granted against the irreparable
       harm to the moving party if the injunction is denied. See Grossbaum, 100 F.3d at
       1291; Publications Int’l, Ltd. v. Meredith Corp., 88 F.3d 473, 478 (7th Cir. 1996);
       Abbott Lab., 971 F.2d at 11. The court must also consider the effect of the
       injunction on nonparties. See TMT North America, 124 F.3d 876, 877; Grossbaum,
       100 F.3d at 1291–92; Erickson v. Trinity Theatre, Inc., 13 F.3d 1061, 1067 (7th Cir.
       1994).



                                              5
                       2:20-cv-02265-CSB-EIL # 33         Page 6 of 13




       The [plaintiffs] seek a mandatory preliminary injunction, that is, an injunction
       requiring an affirmative act by the defendant …. Because a mandatory injunction
       requires the court to command the defendant to take a particular action,
       “mandatory preliminary writs are ordinarily cautiously viewed and sparingly
       issued.” Jordan v. Wolke, 593 F.2d 772, 774 (7th Cir. 1978); see also W.A. Mack, Inc.
       v. General Motors Corp., 260 F.2d 886, 890 (7th Cir. 1958) (finding that “mandatory
       injunctions are rarely issued and interlocutory mandatory injunctions are even
       more rarely issued, and neither except upon the clearest equitable grounds”).

Graham v. Med. Mut. of Ohio, 130 F.3d 293, 295 (7th Cir. 1997).

       C. Likelihood of Success on the Merits

       The court finds the issue of an adequate remedy at law and irreparable harm is

dispositive. Thus, the court need not discuss whether Plaintiff has shown he has a

reasonable likelihood of success on the merits. This Order does not find that Plaintiff

has even stated a plausible claim to relief in the Complaint – the court will analyze that

question in ruling on the pending Motion to Dismiss.

       D. Plaintiff Has a Remedy at Law and will not Suffer Irreparable Harm

       A district court has considerable discretion in deciding whether to issue a

temporary restraining order. Storck USA, L.P. v. Farley Candy Co., 14 F.3d 311, 314 (7th

Cir. 1994). In order to demonstrate irreparable harm, a plaintiff must show he will suffer

immediate harm that cannot be rectified by a final judgment after trial. Anderson v.

U.S.F. Logistics (IMC), Inc., 274 F.3d 470, 478 (7th Cir. 2001).

       Preliminary injunctive relief traditionally takes the form of maintaining the

status quo, Jordan v. Wolke, 593 F.2d 772, 774 (7th Cir. 1978), but here Plaintiff asks the

court to upend the status quo (Plaintiff has been dismissed, the status quo when this


                                               6
                       2:20-cv-02265-CSB-EIL # 33           Page 7 of 13




suit was filed) and order the University to readmit him, allow him to try to catch up on

this semester’s classwork, and let him proceed with his academic career until this case is

resolved.

       Plaintiff argues that he will suffer irreparable harm by way of an educational

gap, reputational harm, emotional distress, and lost opportunity.

               1. Educational Gap and Lost Opportunity

       Plaintiff argues he would have to explain the educational gap on his resume, and

if he did so truthfully, the explanation would seriously hinder his prospects in myriad

ways. As to lost opportunities, Plaintiff argues that his suspension has delayed his

career, which he argues will “rob him of certain once-in-a-lifetime opportunities.” Some

of these opportunities include a chance to apply for summer internships at investment

banks, and the chance to participate in the University’s Investment Banking Academy.

       The court finds here, as it has in the past, that Plaintiff’s argument is “too

speculative to warrant the extraordinary and drastic remedy of an injunction.” John Doe

v. Bd. of Tr. of the University of Illinois, 2017-CV-2180, Order at 3-4 (C.D. Ill. Dec. 18, 2017).

       Plaintiff’s educational consultant declares that Plaintiff’s current disciplinary

record would make it extremely difficult for him to transfer to another school, much

less a prestigious one, and the court sees no reason to disagree with her uncontroverted

conclusion on that point. And, Plaintiff indeed faces some harm by way of his dismissal

from the University, and the resultant time he will be unable to take classes, participate

in internship opportunities, and advance his education.
                                                7
                      2:20-cv-02265-CSB-EIL # 33         Page 8 of 13




       However, not all harm is irreparable. The court finds the harm Plaintiff faces

here is temporary and is not irreparable. Plaintiff will have an educational gap, but he

can apply for readmission to the University after two years. And, Plaintiff cannot apply

for internships with prestigious investment banks right now, but if he wins this case, he

should be able to do so in the future.

       If Plaintiff prevails on the merits, any reference to the underlying proceedings,

and the reasons for them, would almost certainly be expunged from his records with

the University. Indeed, if Plaintiff prevails on the merits, the court would find such

relief highly equitable.

       In any event, whether Plaintiff needed to disclose all details of this case or not,

Plaintiff would need to make sure that his damages evidence and argument fully

accounts for the educational gap. Perhaps the testimony of an educational consultant

such as the one whose declaration supports Plaintiff’s instant motion would be useful in

such a context.

       In sum, then, the court agrees Plaintiff faces some harm. The court finds that the

harm Plaintiff faces is not irreparable. The court further finds Plaintiff has an adequate

remedy at law.

              2. Reputational Harm

       Plaintiff also argues he is suffering reputational harm at the hands of the

University. The court has allowed this matter to proceed with Plaintiff identifying

himself by a pseudonym. And, the University appears to be taking all precautions to
                                             8
                       2:20-cv-02265-CSB-EIL # 33         Page 9 of 13




avoid publicly identifying Plaintiff. If Plaintiff chooses to disclose the details of his

discipline while this case proceeds, that cannot be fairly laid at the feet of the

University.

       At this stage, Plaintiff’s reputation appears to be adequately protected. Plaintiff

had good grades, was awarded scholarships, and was active on campus, but the overall

picture of Plaintiff’s reputation on the record before the court is mixed. Plaintiff’s own

choice to “proceed to ‘ghost’ Jane Roe” after they had sex and Ms. Roe disclosed to him

her past struggles with mental health and suicidal ideation are notable. After all, Ms.

Roe was a member of Plaintiff’s University community and a member of his social

network, and his choices related to her, even assuming they were not a violation of

University Policy, are properly charged to his reputation, and were entirely of his own

volition.

       The harm to Plaintiff’s reputation is not irreparable, and Plaintiff will certainly be

able to argue that he is entitled to reputational harm damages if he prevails on the

merits of this suit, when all the facts about Plaintiff’s reputation can be properly

assessed by a factfinder.

              3. Emotional Distress

       Plaintiff argues that he “testifies poignantly to the emotional turmoil that Ms.

Roe’s false charges, and the school’s response to them, are putting him through,”

including that he is “crippled personally and socially, a phenomenon common among

those convicted by their schools for sexual assault.”
                                               9
                        2:20-cv-02265-CSB-EIL # 33       Page 10 of 13




       Of course, Plaintiff has not been “convicted” of anything. The University

administratively found that it was more likely than not that Plaintiff violated the

University’s Sexual Misconduct Policy. That is not a pleasant position to find oneself in,

but it is a remarkably far cry from being convicted of a criminal sexual offense.

       Plaintiff argues, “the University has branded Mr. Doe a sex offender, a uniquely

stigmatizing label in our society that undoubtedly injures a person’s reputation and

good name.” The court fully agrees that when a person is actually “branded a sex

offender,” (say, after being convicted of a criminal offense that includes mandatory

registration as a sex offender) that designedly carries immensely negative consequences

for how such a person can live their life. But, being administratively removed from

college is different.

       The court has no reason to doubt that Plaintiff is feeling some amount of

emotional distress. The court finds Plaintiff’s emotional distress is not so severe that it is

irreparable. Further, emotional distress damages are compensable at law, so the court

finds an adequate remedy will be available to Plaintiff if he prevails on the merits.

       E. Balance of the Harms and the Impact on Nonparties and the Public Interest

       The court has found Plaintiff has an adequate remedy at law and does not face

irreparable harm. Even if the court had found some of Plaintiff’s harm did cross into the

realm of being irreparable, and even if the court thought an adequate remedy was not

available at law, the court, in its broad discretion, would find that the balance of harms

between the parties, and consideration of the public interest, favors the University.
                                             10
                     2:20-cv-02265-CSB-EIL # 33         Page 11 of 13




       Regarding the current (Fall 2020) semester, looking at Plaintiff’s schedule and

what the University would have to do if the court ordered the University to reinstate

Plaintiff retroactively to the beginning of the term, the court finds the balance of the

harms weighs in favor of the University. The professors of Plaintiff’s classes have many

other responsibilities. Requiring them to create, essentially, a special curriculum for

Plaintiff is unreasonable and would cause irreparable harm to the University vis a vis

its ability to properly educate other students. Any irreparable harm to Plaintiff would

be clearly outweighed by the irreparable harm to the University.

       The court also finds it would be an unreasonable burden, causing irreparable

harm to the University, in future academic terms. Plaintiff does not explain exactly

what he would have the court order the University do for the future, while this case is

litigated.

       To the extent Plaintiff may be suggesting this case should be resolved within the

next semester, the court simply states this case will proceed as every other case. While

the court is aware that Plaintiff would like a near immediate resolution of his suit, so

would most other plaintiffs in federal court. Thus, considering a semester is roughly a

mere four months long, resolution of this case is unlikely for multiple semesters.

       As the Professors’ declarations show, the college of business includes highly

collaborative classes that often require in-person participation. Plaintiff’s request would

require, then, for future terms as well, the preparation of a special curriculum amenable

to remote participation, to the detriment of everyone else in Plaintiff’s classes.
                                             11
                       2:20-cv-02265-CSB-EIL # 33         Page 12 of 13




       Finally, the court finds that the public interest (i.e., the effect the injunction

would have on nonparties) weighs in favor of denying an injunction in this case. The

court finds the University has a strong interest in independently determining student

discipline and academic issues. If this court involved itself by ordering the University to

make special accommodations for Plaintiff, necessarily causing a significant impact on

that independence, that would undermine that autonomy and would be a significant

burden on an institution with tens of thousands of undergraduate students to teach,

counsel, and, as relevant here, strike a balance on how to protect them from one

another. That burden would, in turn, have a negative impact on uninvolved students

and other University stakeholders.

       This court cannot oversee, through issuing preliminary injunctive orders, every

instance where a student is unhappy with the way the University handles something.

Accepting Plaintiff’s invitation to intervene would work to the detriment of all of the

other students that the University must attend to, and who rely upon the University to

operate independently. Thus, consideration for nonparties weighs in favor of denying

an injunction.

       F. Conclusion

       Plaintiff has not shown he faces irreparable harm or lacks a remedy at law absent

an injunction. Even if the court reached the balancing of the harms, the court –

exercising its broad discretion in balancing the harms – would find that the irreparable

harm to the University far outweighs any irreparable harm Plaintiff faces. The court
                                              12
                      2:20-cv-02265-CSB-EIL # 33          Page 13 of 13




would also find the harm to nonparties weighs in favor of denying an injunction. The

court concludes that Plaintiff is not entitled to injunctive relief, or any other relief, at this

time. Plaintiff’s Motion for a Temporary Restraining Order (#5) is DENIED.

       IT IS THEREFORE ORDERED THAT:

       Plaintiff’s Motion for a Temporary Restraining Order (#5) is DENIED.

                             ENTERED this 23rd day of November, 2020.

                                            s/ Colin Stirling Bruce
                                            COLIN S. BRUCE
                                            U.S. DISTRICT JUDGE




                                               13
